QUINCE, Judge.
Steven E. Wyatt appeals his conviction and sentence for aggravated battery. Wyatt challenges the imposition of various costs and fees and a special condition of probation. We strike the fees and costs, as well as the special condition of probation concerning the transfer of his probation to another state. In all other respects, we affirm.
In Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995), this court indicated that discretionary costs must be orally pronounced with citation to the appropriate statutory authority. Since the $2.00 cost imposed in this case was not orally pronounced, it must be stricken. The investigative cost must also be stricken because there was no request for the fee and no documentation was offered by the State. See Tolbert v. State, 698 So.2d 1288 (Fla. 2d DCA 1997). The public defender lien is stricken because the defendant was not given notice and an opportunity to be heard on the amount. See Washington v. State, 685 So.2d 858 (Fla. 2d DCA 1996). These costs and fees are stricken without prejudice to reimpose on remand. See Gant v. State, 682 So.2d 1137 (Fla. 2d DCA 1996).
Lastly, we also strike special condition of probation 12 which prevents the transfer of Wyatt’s probation to another state without court approval unless all monetary obligations have been satisfied. This is a special condition of probation that must be orally pronounced. See Justice v. State, 674 So.2d 123 (Fla.1996).
FRANK, A.C.J., and DOYEL, ROBERT L., Associate Judge, concur.